Citation Nr: 0735726	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  03-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis (MS).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 2001 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for MS and assigned a 30 
percent rating.  In a May 2003 rating decision, service 
connection was granted for erectile dysfunction and a non-
compensable rating was assigned.  In July 2005, the veteran 
was granted entitlement to special monthly compensation based 
on loss of use of creative organ.  The veteran is appealing 
the 30 percent rating for MS.  

The case was remanded by the Board for additional development 
in March 2004 and has since been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's MS with involvement of the right lower 
extremity is productive of no more than mild disability.

2.  The veteran's MS with involvement of the left lower 
extremity is productive of no more than mild disability.

3.  The veteran's MS with involvement of the genitourinary 
system results in nightly voiding of two to three time per 
night, but the veteran does not have either a daytime voiding 
interval that is less than one hour or five or more times per 
night.




CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for MS with 
involvement of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.26, 
4.124a, Diagnostic Codes 8018, 8521 (2007).

2.  The criteria for a separate 10 percent rating for MS with 
involvement of the left lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.26, 
4.124a, Diagnostic Codes 8018, 8521 (2007).

3.  The criteria for a separate 20 percent rating for MS with 
involvement of the genitourinary system have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.115(a), (b), Diagnostic Codes 8018, 7512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's service 
connection claim, a letter was sent in November 2000 pursuant 
to the duty to notify provisions.  Thereafter, additional 
VCAA notification was issued to include with regard to 
pertinent rating evaluation notification, in September 2002 
and April 2004.  Cumulatively, the duty to notify provisions 
are satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)    

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected MS since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by other 
medical records.  The examinations in this case are adequate 
upon which to base a decision.

The Board, below, has determined that separate ratings are 
warranted from the effective date of service connection; thus 
there is no question as to an effective date to be assigned, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Court has 
held that once service connection is granted, the claim is 
substantiated and further notice as to the rating or 
effective date elements is not required.


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted for each disability rating, as set forth below.

In a June 2001 rating decision, service connection for MS was 
granted and a 30 percent rating was assigned under Diagnostic 
Code 8018, effective November 8, 2000.

The Board notes that the veteran has been separately service-
connected for erectile dysfunction and is in receipt of 
special monthly compensation based on the loss of use of a 
creative organ.  The rating for these disabilities is not on 
appeal.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Thus, while the veteran has manifestations of his erectile 
dysfunction, he is being compensated for such manifestations.  
VA may not rate the manifestations under the rating criteria 
for MS as well.  Accordingly, the Board will not consider the 
erectile dysfunction in conjunction with the rating for MS.

As noted, service connection is effective November 2000.  The 
30 percent rating was assigned pursuant to medical records 
from the veteran's private physician, P.B., M.D., which 
showed numbness and weakness in the lower extremities as well 
as occasional burning discomfort.  Although the veteran had 
optic neuritis in the right eye in the mid-1970's, that optic 
neuritis resolved.  

In January 2002, the veteran reported that he had been 
experiencing urinary frequency with waking 1-2 times per 
night to void and urinating every 2-3 hours during the day.  
In May 2002, the veteran was afforded a VA examination.  At 
that time, the veteran clarified that he urinated every 3 
hours, both day and night.  There were no other current 
symptoms, other than erectile dysfunction.  Physical 
examination was performed.  The diagnosis was urinary 
frequency.  The examiner indicated that the veteran's urinary 
frequency symptoms were nonspecific and there was no obvious 
cause.  He stated that urinary symptoms of multiple sclerosis 
were usually frequent urinary tract infections due to 
sphincter dyssynergia.

Thereafter, the veteran submitted internet materials 
regarding symptomatology associated with MS.  

In an April 2003 letter, Dr. P.B. reported that the veteran 
had sensory, but not motor symptoms in his legs which 
included tingling sensations, described as paresthesias.  He 
also had some stiffness and pain in the right leg which had 
also just begun in his left leg, as well.  The veteran was 
also waking twice per night with urinary frequency.  Dr. P.B. 
indicated that these symptoms were associated with the 
veteran's MS diagnosis.  He stated that the difficulties with 
urinary frequency are more likely to be related to MS once a 
significant contribution from prostatism has been excluded.  
Urinary symptoms of the veteran's type predispose to urinary 
tract infections, but the latter do not have to be present in 
order to attribute the symptoms to demyelinating disease.  

In September 2004, the veteran was afforded a VA eye 
examination.  The examiner concluded that the veteran did not 
have any visual disabilities associated with his MS.  

MS is rated under Diagnostic Code 8018.  The minimum rating 
for this disorder is 30 percent.  In order to warrant more 
than a 30 percent rating, the disorder may be rated on its 
residuals.  With the exceptions noted, disability from 
neurological conditions and convulsive disorders and their 
residuals may be rated from 10 to 100 percent in proportion 
to the impairment of motor, sensory, or mental function.  
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc. referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  See 38 C.F.R. § 
4.124a.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  For diseases 
of the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  Id.

The veteran's MS involves his lower extremities.  This may be 
evaluated under Diagnostic Code 8521.  Mild incomplete 
paralysis of the external popliteal nerve is rated as 10 
percent disabling.  Moderate incomplete paralysis of the 
external popliteal nerve is rated as 20 percent disabling.  
Severe incomplete paralysis of the external popliteal nerve 
is rated as 30 percent disabling.  Complete paralysis of the 
external popliteal nerve with foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes is rated as 40 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The veteran has sensory symptoms in the lower extremities, 
but his symptoms are wholly sensory.  The symptoms are 
intermittent.  As such, a mild rating for each lower 
extremity would be warranted.  Thus, separate 10 percent 
ratings for each lower extremity are in order.

The record, as noted above, contains two opposing medical 
opinions regarding whether the veteran's urinary frequency is 
related to his MS.  The Board has resolved doubt in the 
veteran's favor in this regard.  Voiding dysfunction is rated 
on the basis of urine leakage, frequency, or obstructed 
voiding.  The veteran has urinary frequency.  For urinary 
frequency, a 10 percent rating is warranted for daytime 
voiding interval between two to three hours or awakening two 
times per night.  A 20 percent evaluation requires either a 
daytime voiding interval that is between one and two hours or 
an awakening to void three to four times a night, and a 
maximum 40 percent disability rating is warranted for either 
a daytime voiding interval that is less than one hour or five 
or more times per night.

The veteran's nightly voiding occurs every three hours which 
equates to waking between 2-3 times per night.  The veteran 
is essentially between the 10 and 20 percent rating criteria.  
In affording the veteran the benefit of the doubt, the Board 
find that the criteria for a 20 percent rating is met based 
on nightly voiding.  However, a higher rating is not met as 
the veteran does not have either a daytime voiding interval 
that is less than one hour or five or more times per night.

In combining the veteran's individual ratings of 
manifestations of MS, the veteran has separate 10 percent 
ratings for each lower extremity and a separate 20 percent 
rating for genitourinary dysfunction.  The combined rating 
per 38 C.F.R. § 4.25 and 38 C.F.R. § 4.26 is 40 percent.

The 40 percent combined rating is higher than the 30 percent 
rating under Diagnostic Code 8018.  Therefore, rating the 
manifestations of MS individually is more advantageous to the 
veteran.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this case, 
the evidence supports a higher combined rating of 40 percent 
for residuals of MS.




ORDER

A separate 10 percent rating for multiple sclerosis with 
involvement of the right lower extremity is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

A separate 10 percent rating for multiple sclerosis with 
involvement of the left lower extremity is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

A separate 20 percent rating for multiple sclerosis with 
involvement of the genitourinary system is granted subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


